       Case 19-22169               Doc 6         Filed 04/25/19 Entered 04/25/19 22:42:24                            Desc Imaged
                                                 Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Clover Lu Martinez                                        Social Security number or ITIN        xxx−xx−9948
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah
                                             Date case filed for chapter 7: 4/2/19
Case number: 19−22169 RKM
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Clover Lu Martinez

2.      All other names used in the
        last 8 years

3.     Address                             1838 N Smith Ridge Drive
                                           Lehi, UT 84043

4.     Debtor's attorney                   Jarred A. Henline                                        Contact phone (801) 854−9212
                                           Henline Law
       Name and address                    770 E Main Street #348                                   Email: jarred@henline−law.com
                                           Lehi, UT 84043

5.     Bankruptcy trustee                  J. Kevin Bird tr                                         Contact phone (801) 426−4700
                                           Bird & Fugal
       Name and address                    384 East 720 South                                       Email: jkevinbird@birdfugal.com
                                           Suite 201
                                           Orem, UT 84058
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 4/23/19                                                                                        For more information, see page 2 >
       Case 19-22169                   Doc 6      Filed 04/25/19 Entered 04/25/19 22:42:24                                    Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Clover Lu Martinez                                                                                                     Case number 19−22169

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    May 13, 2019 at 09:30 AM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure Provo City Library, Academy
                                                 to do so may result in your case being dismissed. Square, 550 N. University Ave.,
                                                                                                     Provo, UT 84601

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   7/12/19
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
           Case 19-22169            Doc 6       Filed 04/25/19 Entered 04/25/19 22:42:24                        Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 19-22169-RKM
Clover Lu Martinez                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: sjl                          Page 1 of 1                          Date Rcvd: Apr 23, 2019
                                      Form ID: 309A                      Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 25, 2019.
db             +Clover Lu Martinez,    1838 N Smith Ridge Drive,   Lehi, UT 84043-3966
tr             +J. Kevin Bird tr,    Bird & Fugal,   384 East 720 South,   Suite 201,   Orem, UT 84058-6320
11265554       +Louis Martinez,    6352 Cherokee Trail,   Tobyhanna, PA 18466-7817
11265555      #+Seterus, Inc.,    Attn: Bankruptcy,   Po Box 1077,   Hartford, CT 06143-1077

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jarred@henline-law.com Apr 24 2019 01:59:20        Jarred A. Henline,    Henline Law,
                 770 E Main Street #348,    Lehi, UT 84043
tr             +EDI: FJKBIRD Apr 24 2019 05:43:00      J. Kevin Bird tr,    Bird & Fugal,    384 East 720 South,
                 Suite 201,    Orem, UT 84058-6320
11265552       +EDI: AMEREXPR.COM Apr 24 2019 05:43:00       Amex,   Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
11265553       +EDI: CHASE.COM Apr 24 2019 05:43:00       Chase Card Services,    Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
11281059       +EDI: RMSC.COM Apr 24 2019 05:43:00      Synchrony Bank,
                 Care of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
11265556       +EDI: RMSC.COM Apr 24 2019 05:43:00      Synchrony Bank/Old Navy,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
                                                                                               TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 2, 2019 at the address(es) listed below:
              J. Kevin Bird tr   jkevinbird@birdfugal.com,
               kbird@ecf.epiqsystems.com;kbtrustee@aol.com;melanie@birdfugal.com;jkb@trustesolutions.net
              Jarred A. Henline   on behalf of Debtor Clover Lu Martinez jarred@henline-law.com,
               henlinelaw@gmail.com;henlinejr75061@notify.bestcase.com
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 3
